                                      Fred Lichtmacher
                            The Law Officer of Fred Lichtmacher PC
                                 116 West 23rd Street Suite 500
                                     New York, NY 10011
                                       (212) 922-9066
                                     empirestatt@aol.com

                                                             November 19, 2020


Hon. Lashann Dearcy Hall, U.S. District Court Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
VIA ECF

                      Re: Craig v. City of New York, et al. 20-cv-2152 (LDH)(PK)
Your Honor,

       I represent the plaintiff in the above matter, and request that the Court accept this letter
motion requesting that I be relieved from continuing as counsel for Plaintiff pursuant to Local
Rule 1.4.

        When deciding whether to grant counsel leave to withdraw, this Court weighs two
factors (1) “the reasons for withdrawal" and (2) “the impact of the withdrawal on the timing of
the proceeding.” Estate of Larry Shaw & Susan Shaw v. Marcus, No. 7:14-CV-3849 (NSR),
2016 U.S. Dist. LEXIS 120742, 2016 WL 4679734, at *1 (S.D.N.Y. Sept. 6, 2016)
(quoting Blue Angel Films, Ltd. v. First Look Studios, Inc., No. 08-CV-6469 (DAB) (JCF),
2011 U.S. Dist. LEXIS 16674, 2011 WL 672245, at *1 (S.D.N.Y. Feb. 17, 2011)). (Raji v
Societe Generale Ams. Sec. LLC, 2016 US Dist LEXIS 175919, at *5 [SDNY Dec. 19, 2016,
No. 15-CV-1144 (AT) (JLC)])

        In evaluating whether adequate reason to withdraw exists, the Court weighs whether the
attorney has established a "satisfactory reason" for withdrawal. Blue Angel, 2011 U.S. Dist.
LEXIS 16674, 2011 WL 672245, at *1. There does not appear to be a "clear standard for what
may be considered a satisfactory reason. Id. However, a "deterioration in the attorney-client
relationship can provide adequate ground for withdrawal even where the client
objects." [*6] Ameruso v. City of N.Y., No. 15-CV-3381 (RA) (BCM), 2016 U.S. Dist. LEXIS
58165, 2016 WL 1697602, at *2 (S.D.N.Y. Apr. 27, 2016). (Raji v Societe Generale Ams. Sec.
LLC, 2016 US Dist LEXIS 175919, at *5-6 [SDNY Dec. 19, 2016, No. 15-CV-1144 (AT)
(JLC)]). I am certain my client does not object.

       In the instant matter, My relationship with Plaintiff has suffered an irreparable
breakdown and my client’s attitude towards me, to put it euphemistically, demonstrates great
animosity, and as a practical matter it would be impossible for me to continue to effectively
communicate with him much less represent him. Due to the Irreconcilable differences between
Plaintiff and myself, cordial and effective communication has become utterly impossible. I am
not able to have a cooperative attorney-client relationship with Plaintiff on any level.
Furthermore, I exchanged emails with the Plaintiff yesterday and today, and while the content
of the emails was less than cordial, it is overtly obvious he is of a like mind.

         For the second factor, the Court examines "whether 'the prosecution of the suit is likely
to be disrupted by the withdrawal [*8] of counsel." Estate of Larry Shaw, 2016 U.S. Dist.
LEXIS 120742, 2016 WL 4679734, at *2 (quoting Blue Angel Films, 2011 U.S. Dist. LEXIS
16674, 2011 WL 672245, at *2) (internal alterations omitted). "[W]here discovery has not yet
closed and the case is not on the verge of trial readiness, prejudice is unlikely to be
found." Id. (quoting Winkfield v. Kirschenbaum & Phillips, P.C., No. 12-CV-7424 (JMF), 2013
U.S. Dist. LEXIS 12093, 2013 WL 371673, at *1 (S.D.N.Y. Jan. 29, 2013)) ; see also,
e.g., Taub, 2016 U.S. Dist. LEXIS 102849, 2016 WL 4146675, at *2 (granting motion to
withdraw where "case is not on the verge of trial"); Ameruso, 2016 U.S. Dist. LEXIS 58165,
2016 WL 1697602, at *2 ("Where, as here, discovery has not yet closed and the matter is not
trial-ready, withdrawal of counsel is unlikely to cause undue prejudice.")

       In this matter, only limited discovery has begun, and as such the Court can properly
allow my withdrawal at this time.

        I will provide Plaintiff with his file upon being relieved as counsel to facilitate Plaintiff's
retention of new counsel or representation pro se.

       If the Court grants this application, I respectfully request instruction as to what if
anything I need to do regarding the pending motions.

        For clarity, this case may not be cookie cutter but it is very strongly supported by the
evidence and it involves one of the most important issues of our times. While I have a certain
sadness about not being able to pursue this crucial matter, it is utterly impossible for Mr. Craig
and this office to work together.

                                                               Respectfully Submitted,

                                                                      /s/                   .

                                                               Fred Lichtmacher

cc: All counsel of record electronically via CM/ECF
cc Alber Craig via email
